IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

T. F., A Child,                           NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-3059

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed December 18, 2015.

An appeal from the Circuit Court for Gadsden County.
Kathy L. Garner, Judge.

Nancy A. Daniels, Public Defender, Archie F. Gardner, Jr., Assistant Public
Defender, Tallahassee, and Stephanie N. Osman, Assistant Public Defender,
Quincy, for Appellant.

Pamela Jo Bondi, Attorney General, Michael Schaub, Assistant Attorney General,
and Matthew Pavese, Assistant Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., BENTON, and KELSEY, JJ., CONCUR.